           Case 6:20-cv-00837 Document 1 Filed 09/14/20 Page 1 of 7




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF TEXAS
                           WACO DIVISION


ADAM LINDEN,                                 §
                     Plaintiff               §
                                             §
v.                                           §
                                             §         CIVIL ACTION NO.
                                             §          6:20-cv-837
                                             §
METROPOLITAN LIFE                            §
INSURANCE COMPANY and the                    §
CITIGROUP DISABILITY PLAN,                   §
              Defendants                     §


                    PLAINTIFF’S ORIGINAL COMPLAINT

      Metropolitan Life Insurance Company wrongfully terminated long-term

disability benefits owed by the Citigroup Disability Plan to Adam Linden.

                                    I. PARTIES

      1.       Plaintiff Adam Linden is a resident of Blum, Hill County, Texas.

      2.       Defendant Metropolitan Life Insurance Company (MetLife) is an

insurance company licensed to do business in Texas.         MetLife is the claims

administrator of the Plan appointed to make final decisions on disability benefit

claims. As a result, MetLife is a Plan fiduciary. MetLife can be served with

citation by serving its agent for service of legal process CT Corporation System,

1999 Bryan St., Suite 900, Dallas, Texas 75201.




                                         1
           Case 6:20-cv-00837 Document 1 Filed 09/14/20 Page 2 of 7




      3.       Defendant Citigroup Disability Plan (Plan) is a welfare benefit plan

governed by the Employee Retirement Income Security Act of 1974 (ERISA).

The Plan owes Adam Linden disability benefits. The Plan can be served by

serving the Plan Administrator MetLife through its registered agent for service,

CT Corporation System, 1999 Bryan St., Suite 900, Dallas, Texas 75201.

                          II. JURISDICTION AND VENUE

      4.       This lawsuit is a claim for disability benefits provided by an ERISA

welfare benefit plan brought under 29 U.S.C. §1132(a)(1)(B). This court has

jurisdiction over this claim for disability benefits under 29 U.S.C. §1132(e)(1) of

the Employee Retirement Income Security Act of 1974 (“ERISA”).           Venue is

proper in the Western District of Texas, Waco Division, in accordance with 29

U.S.C. 1132(e)(2) as the disability benefit payment obligations under the Plan are

to Linden at his home in Blum, Hill County, Texas.

                           III. STATEMENT OF FACTS

      5.     Adam Linden was a customer service representative for Citibank until

approximately April 9, 2017, when he could no longer continue working due to

type 1 diabetes, polyneuropathy, degenerative disc disease, depression, and

anxiety.

      6. Linden submitted a claim for disability benefits under the Plan and his

benefits were approved.     Linden continued to suffer debilitating pain, primarily

from degenerative disc disease and diabetic peripheral neuropathy, and his claim

for continued LTD benefits was approved by MetLife. In April of 2019, Linden


                                         2
            Case 6:20-cv-00837 Document 1 Filed 09/14/20 Page 3 of 7




received a spinal cord stimulator to treat his pain. The spinal cord stimulator

helped Linden with leg pain and instability, but did not help with Linden's severe

polyneuropathy, the primary cause of Linden's disability. In June of 2019, Linden

was approved for Social Security disability income benefits. Judge James W.

Lessis, Administrative Law Judge with the Social Security Administration office

in Waco, determined that due to chronic nerve pain due to uncontrolled diabetes,

Linden would not be able to fulfill the obligations of any full-time employment.

Judge Lessis' decision was provided to MetLife in support of continued LTD

benefits.

       7.     Nevertheless, MetLife terminated Linden's LTD benefits effective

August 15, 2019. MetLife determined that effective August 15, 2019, Linden

could engage in full-time work.      Relying upon its medical consultants who

conducted reviews of Linden's medical records, MetLife contended that the spinal

cord stimulator had been successful enough in mitigating Linden's pain so that

Linden could maintain a full-time job. MetLife reasoned that the Social Security

Administration decision was based upon Linden's condition before implantation of

the spinal cord stimulator. MetLife failed or refused to acknowledge that the spinal

cord stimulator did nothing to improve the symptoms of pain, numbness, and

burning caused by Linden's progressive polyneuropathy.

       8. Linden timely requested a fiduciary review. He provided treatment

records as well as a written opinion from his treating physician of ten years,

McDavid Mahaffey, M.D. Dr. Mahaffey opined that Linden remained disabled


                                         3
            Case 6:20-cv-00837 Document 1 Filed 09/14/20 Page 4 of 7




from any occupation due to severe progressive neuropathy, idiopathic and

peripheral, that was the result of his progressive 1 Diabetes, which he had been

diagnosed with at eleven years of age, as well as mobility impairment, and chronic

pain syndrome.       Dr. Mahaffey detailed in his progress notes that Linden had

recently experienced multiple falls due to progressive numbness and weakness in

his legs and feet.

       9.     With his appeal Linden also provided an opinion from his pain

management physician, Scott Berlin, M.D., as well as the results of a functional

capacity test performed in September of 2019. The functional capacity exam was

performed by Matt Cole, PT MPT. Mr. Cole noted that Linden required a cane to

walk steadily, wore gloves to reduce the burning sensation in both hands, and had

significant limitations due to weakness and pain. He concluded that Linden gave a

valid and consistent effort and that his functional ability was severely limited by

pain throughout his limbs and torso, as well as a reduced range of motion.

       10. Dr. Berlin concluded that Linden was "significantly impaired from a

functional capacity standpoint" and was disabled and "unable to safely work in

any capacity." He relied upon his examinations and treatments of Linden and the

functional capacity examination conducted by Matt Cole. Dr. Berlin noted that

Linden's "impairment was a 76 based upon findings from a licensed physical

therapist."

       11. Despite this clear evidence of Linden's continued inability to perform

full-time work, MetLife denied Linden's appeal by letter dated March 4, 2020.


                                         4
        Case 6:20-cv-00837 Document 1 Filed 09/14/20 Page 5 of 7




Linden was told that he had exhausted his administrative remedies and his only

remaining option for potential recourse was filing suit under 502(a) of ERISA.

      Exhaustion of Appeal Requirements

      12. Before filing this lawsuit, Linden exhausted his appeal rights as

required by the policy and ERISA claims regulations.

      MetLife’s Decision to Terminate Benefits Was Contrary to the
      Preponderance of the Evidence Or Was an Abuse of Discretion

      13. Under a de novo standard, MetLife’s decision to terminate Linden's

LTD benefits was contrary to the preponderance of the evidence. The greater

weight of the evidence within the record indicates that Linden remained disabled

and remained entitled to LTD benefits under the Plan.

      14. In the alternative, if there is language in the policy or plan-related

documents that is interpreted by the Court to grant MetLife discretion and that

discretion has not been deemed forfeited-making the Court's standard of review an

abuse of discretion review-MetLife abused its discretion in terminating Linden's

LTD benefits.

      15. Linden's LTD benefits should have continued after August 14, 2019.

The LTD plan entitles him to 60% of his pre-disability pay less applicable offsets.

Social Security disability benefits are an applicable offset. As a result, his net

monthly LTD benefit from MetLife and the Plan after offset is $150.00 per month.




                                        5
           Case 6:20-cv-00837 Document 1 Filed 09/14/20 Page 6 of 7




                     IV. CAUSE OF ACTION UNDER ERISA

      Claim for Disability Benefits

       16. Since MetLife wrongfully terminated his LTD benefits as of August

15, 2019, Linden seeks to recover his disability benefits from August 15, 2019 to

the present under the authority of 29 U.S.C. §1132(a)(1)(B) of ERISA.

                          V. RELIEF REQUESTED

       17. Linden is entitled to LTD benefits in the amount of $150 per month

beginning August 15, 2019.     As of November 15, 2020, Linden is entitled to the

sum of $1,950 in back benefits ($150 x 15 months). Linden requests these back

benefits as well as additional monthly benefits that accrue after November 15,

2020 but during the pendency of this litigation at the rate of $150.00 per month.

                        VI. ATTORNEY’S FEES

       18. Linden requests his attorney’s fees and costs under 29 U.S.C.A.

1132(g).

                               CONCLUSION

       Wherefore, premises considered, Linden requests back benefits in the

amount of $1,950 plus monthly disability benefits that accrue after November 15,

2020 but while this case is pending at the rate of $150.00 per month. He also

requests his attorney’s fees, for pre-judgment interest at the maximum rate allowed

by law, post-judgment interest, and for such other and further relief, both at law

and in equity, to which he may show himself to be justly entitled.




                                         6
Case 6:20-cv-00837 Document 1 Filed 09/14/20 Page 7 of 7




                      Respectfully Submitted,

                      Law Office of Jeffrey E. Dahl
                      The Travis Building
                      405 N. St. Mary’s Street, Suite 242
                      San Antonio, Texas 78205
                      (210) 527-0900 (Telephone)
                      (210) 527-0901 (Facsimile)
                      jdahl@erisaattorneyintexas.com

                      By: /s/ Jeffrey E. Dahl
                      Jeffrey E. Dahl
                      State Bar No. 05310900
                      Attorney for Plaintiff Adam Linden




                            7
